Citation Nr: 1805546	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-17 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to May 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  The record shows that beginning in June 2011 the Veteran began receiving disability benefits from the Social Security Administration (SSA).  While those records show he was found to be disabled, they do not include the grounds for this finding made by SSA.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Details for this determination are relevant to assessing whether the Veteran's service-connected conditions cause him to be unable to obtain and maintain substantially gainful employment. 

Additionally, the Veteran stated in his February 2014 substantive appeal that "my doctor" had found that he was "disabled" and could not work.  A review of the record does not show any correspondence or treatment records that discussed his inability to work from a private of VA physician.  The AOJ should inform the Veteran that he may submit a doctor's opinion relevant to his claim and that it is ultimately it is his responsibility to ensure that private records are received. 

The record suggests that the Veteran is seeking VA treatment for his service-connected disabilities.  Those VA treatment records should be associated with the claims file.

Finally, the AOJ should arrange for an examiner to assess the effect the Veteran's disabilities have on his ability to obtain and maintain employment and provide an opinion.  The examiner should consider all treatment records and SSA records associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA. 

2. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received that would relate to his unemployability, specifically the records from the "doctor" he referenced in his February 2014 substantive appeal.  The AOJ should provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

3. The AOJ should also obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for a right shoulder disability (i.e., update the records of his VA treatment to the present time) and any other relevant disabilities.

4. The AOJ should return the developed claims file to an appropriate VA examiner to provide an opinion that addresses whether or not the Veteran's service-connected conditions prevent him from obtaining and maintaining substantially gainful employment.  The need for another examination (or examinations) is left to the discretion of the VA examiner.  The examiner should note and consider SSA records, treatment records, and the March and November 2011 examinations.  If an examination (or examinations) is provided, the examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on a review of the record, the examiner should opine whether or not the Veteran's service-connected disabilities, including their combined effect, prevent him from obtaining or maintaining substantially gainful employment. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C. § 7252 (2012). This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b).


